Citation Nr: 1537893	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-47 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a lower back disorder.  

3.  Entitlement to service connection for weight loss, to include as an undiagnosed illness associated with service in the Persian Gulf.  

4.  Entitlement to service connection for joint pain, to include as an undiagnosed illness associated with service in the Persian Gulf.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for pes planus.  

7.  Entitlement to service connection for left sided chest pain.  

8.  Entitlement to service connection for a left shoulder condition.  

9.  Entitlement to service connection for left arm numbness.  

10.  Entitlement to service connection for left hand numbness.  

11.  Entitlement to service connection for a gastrointestinal disorder, to include as an undiagnosed illness associated with service in the Persian Gulf.  

12.  Entitlement to service connection for a respiratory disorder, claimed as both a lung disorder and a respiratory condition.  

13.  Entitlement to service connection for headaches, to include as an undiagnosed illness associated with service in the Persian Gulf.  

14.  Entitlement to service connection for a sleep disorder, to include as an undiagnosed illness associated with service in the Persian Gulf.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel









INTRODUCTION

The Veteran had active service from September 1992 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran was scheduled for a Decision Review Officer (DRO) hearing in May 2011, and the Veteran responded by requesting to reschedule this hearing.  In June 2011, the RO rescheduled his DRO hearing for July 2011.  Nevertheless, the Veteran failed to appear at his July 2011 DRO hearing.  As neither the April 2011 nor the June 2011 hearing notices were returned as undeliverable, and there are no other hearing requests of record; the Board deems his request for a hearing withdrawn.

The issues of entitlement to service connection for pes planus, left sided chest pain, a left shoulder disorder, left arm numbness, left hand numbness, a gastrointestinal disorder, a respiratory disorder, headaches, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with hearing loss for VA purposes at any point during the appeal period.

2.  A chronic low back disability was not manifest in active service and arthritis was not manifest to a compensable degree within one year of service discharge; any current low back disability is not otherwise etiologically related to such service.  

3.  The Veteran has not experienced unexplained weight loss that is due to an undiagnosed illness or is otherwise related to service.  

4.  The Veteran has not experienced joint pain that is due to an undiagnosed illness or is otherwise related to service.  

5.  Hypertension was not manifest in active service or to a compensable degree within one year of service discharge; any current hypertension is not otherwise etiologically related to such service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2015).  

2.  A low back disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).

3.  Weight loss was not incurred in active service and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1118 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).  

4.  Joint pain was not incurred in active service and is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1118, (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

5.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examinations in conjunction with his hearing loss, weight loss and joint pain claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


A VA examination was not provided in conjunction with the Veteran's claim for a low back disorder and hypertension, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a low back disability and hypertension that are etiologically related to his active service.  The Veteran's conclusory lay statements, alone, are insufficient to trigger VA's duty to provide an examination in this case, as he is not shown to be competent to provide evidence of a specific diagnosis or etiology of these conditions.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010)

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In order to establish entitlement to service connection on a direct basis, the record must contain (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities; including other organic diseases of the nervous system (which includes sensorineural hearing loss) arthritis, and cardiovascular-renal disease (which includes hypertension); are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss, arthritis, and hypertension are considered chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  Specifically, the evidence does not show that he has hearing loss as defined by VA regulations at any time.  See 38 C.F.R. § 3.385.

In June 2012, the appellant underwent a VA audiological examination and was found to have pure tone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
5
10
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  As such, the findings of the June 2012 VA examination show that the Veteran did not meet the VA standards for a current diagnosis of hearing loss for disability purposes.

There are no other audiological evaluations dated during or close to the appeal period contained in the claims file, and the Veteran has not indicated the existence of any such evidence.  Again, at the June 2012 VA examination, the Veteran specifically denied any treatment for hearing loss since his separation from service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a hearing loss disability during the pendency of the appeal, the Board finds that he is not entitled to service connection.  

Low Back Disability

In his July 2007 claim, the Veteran claimed service connection for his lower back pain based on a September 1992 in-service injury.  The service treatment records show November 1992 treatment for lower back pain.  Otherwise, the service treatment records reflect that, at his November 1991 entrance examination, February 1993 quinquennial examination, and August 1994 separation examination he denied recurrent back pain.  Similarly, the Grand Rapids OPC treatment records from May 2007 through September 2012 do not reflect any complaint of lower back pain or any treatment for lower back pain.  

Regarding either direct service connection under 38 C.F.R. § 3.303 or presumptive service connection under 38 C.F.R. § 3.309(a); as discussed above, there is no evidence of record diagnosing any lower back condition, including arthritis, within the appellate period.  There is no indication that the Veteran currently has this condition in any of the VA treatment records or examination reports.  The November 2010 VA examiner addressed the Veteran's complaint of recent knee pain, but made no observation of lower back pain.  Neither the service treatment records nor VA treatment records show diagnosis for a lower back condition, and his claim fails the first part of the three part test for direct service connection under Shedden and 38 C.F.R. § 3.303(a).  

Despite the Veteran's in-service treatment for lower back pain in November 1992, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich, 104 F.3d 1328.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, direct service connection for a lower back disorder must be denied as well.  

Undiagnosed Illnesses

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that the disability was not incurred during military service in the Southwest theater of operations.  See 38 C.F.R. § 3.317(a)(7).  In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Weight Loss

The Veteran's July 2007 claim specified that he sought service connection for sleep disturbance, weight loss, headaches, respiratory symptoms, gastrointestinal symptoms, and joint pain as the manifestations of an undiagnosed illness.  The Veteran served onboard the USS Nimitz from December 1992 through his August 1994 separation from service.  According to the Naval History and Heritage Command, the USS Nimitz entered the Arabian Gulf in March 1993, and left the Persian Gulf Region in June 1993, with three visits to the United Arab Emirates during that cruise.  Therefore, the Veteran is a Persian Gulf Veteran as defined in 38 C.F.R. § 3.317(e).  

However, neither the Veteran's service treatment records nor his more recent VA treatment records establish objective indication of chronic disability resulting from an illness or combination of illnesses manifested by unexplained weight loss as listed at 38 C.F.R. § 3.317(b).  His service treatment records reflect that at his November 1991 entrance examination, he weighed 118 pounds and denied any recent weight gain or loss.  At a February 1993 quinquennial examination, he weighed 155 pounds and again recent gain or loss of weight.  At his August 1994 separation examination, he weighed 144 pounds and again denied any recent gain or loss of weight.  While his weight fluctuated during service, he ultimately gained 26 pounds between his November 1991 entrance examination and August 1994 separation examination.  

The Grand Rapids OPC treatment records show that his weight fluctuated following service as well, with recorded weights of 149 pounds in May 2007, 144 pounds in July 2007, 139 pounds in January 2008, 153 pounds in July 2008, 170 pounds in October 2009, 164.5 pounds in May 2010, and 160 pounds in September 2012.  At the November 2010 VA examination, the Veteran weighed 168 pounds.  Overall, between the Veteran's May 2007 entrance into the VA healthcare system and the most recent treatment records in September 2012, the Veteran again gained a net 11 pounds.  The Veteran's lightest weight in service, 118 pounds at entrance, preceded his heaviest weight in service, 155 pounds in February 1993.  The Veteran's lightest weight following service, 139 pounds in January 2008, preceded his heaviest post-service weight, 170 pounds in October 2009.  The Veteran has not had unexplained weight loss, and this cannot even be construed as a downward trend.  

There are no objective indications of a chronic disability in the medical sense, and no non-medical evidence with independent verification.  The Veteran's lay statements have further failed to report any unexplained weight loss between his separation from service and his July 2007 claim.  There has been no independent verification of an undiagnosed illness manifested by weight loss related to the Veteran's service in Southwest Asia.  The available evidence also does not establish that the disorder would have manifested to a compensable degree.  Accordingly, the Board finds that the Veteran is not entitled to service connection for unexplained weight loss due to an undiagnosed illness.  

Joint Pain

As discussed above, the Veteran is a Persian Gulf Veteran, and has claimed service connection for joint pain as the manifestation of an undiagnosed illness.  His service treatment records show that at the November 1991 entrance examination, February 1993 quinquennial examination, and August 1994 separation examination, he denied any history of arthritis, rheumatism, bursitis, bone or joint deformity, lameness, trick shoulder, trick elbow, trick knee, and recurrent lower back pain.  The Veteran further denied arthritis or painful joints on September 1992 and January 1994 dental health questionnaires.  

The service treatment records also include specific treatment for September 1992 right foot pain, noting the Veteran's pes planus; November 1992 treatment for lower back pain; and February 1993 treatment for right hip pain, following the Veteran's fall down a shaft alley onboard the USS Nimitz.  The specific context supplied for these instances of joint pain, and the dates of treatment suggest that this in-service joint pain is not associated with the Veteran's service in Southwest Asia.  He received the September 1992 and November 1992 treatment while still in recruit training at Naval Station Great Lakes, before joining the crew of the USS Nimitz.  The service treatment records relate his February 1993 right hip pain to a contusion sustained in that fall down a shaft alley.  Therefore, there is affirmative evidence that these instances of joint pain were not incurred during his service in Southwest Asia from March 1993 through June 1993, and are attributable to known clinical diagnoses.  38 C.F.R. §§ 3.317(a)(1)(ii), 3.317(a)(7)(i).  

The Grand Rapids OPC treatment records similarly show treatment for left sided pain and the Veteran's feet; but not for generalized joint pain.  Specifically, the January 2008 treatment for left arm numbness referenced an injury the prior summer at work involving a crowbar.  The context of the left sided pain following service in January 2008 provides affirmative evidence that this instance of joint pain was due to a supervening injury, and was not incurred during active service in Southwest Asia.  38 C.F.R. § 3.317(a)(7)(iii).  Alternatively, the July 2008 treatment for the Veteran's feet list known clinical diagnoses for plantar warts, calluses, and flat feet; and therefore cannot be considered the manifestation of an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).  Similarly, the November 2010 VA examiner diagnosed bilateral knee strain.  Therefore, knee pain has also been associated with a known clinical diagnosis, and cannot be considered the manifestation of an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(ii).  

Accordingly, the Board finds that the Veteran is not entitled to service connection for joint pain due to an undiagnosed illness.  

However, the Board must still consider direct service connection under Combee, 34 F.3d 1039.  In this regard, the Board notes that neither the service treatment records nor the Grand Rapids OPC treatment records reflect treatment for joint pain subject to direct service connection.  As discussed above, the Veteran's November 1992 in-service treatment for back pain lacks current diagnosis for a disabling condition, failing the first part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a).  The Veteran's bilateral knee strain lacks an in-service injury, failing the second part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a).  The Veteran's pes planus and left sided pain are separate claims discussed in the remand below.  Therefore, the Veteran's claim of entitlement to service connection for joint pain must also be denied on direct basis.  

Hypertension

The term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension," means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2015).

The service treatment records recorded blood pressure readings of 112/90 at his November 1991 entrance examination, 110/72 at a February 1993 quinquennial examination, and 112/82 at his August 1994 separation examination.  At each of these in-service examinations, the examiner noted normal heart and vascular system; and the Veteran denied any history of shortness of breath, chest pain or pressure, heart palpitations, high or low blood pressure, and leg cramps.  The Veteran additionally denied hypertension on September 1992 and January 1994 dental health questionnaires.  During September 1992 treatment for right flank pain, his blood pressure was 156/86.  During February 1993 treatment for the injuries sustained in a fall down a shaft alley onboard the USS Nimitz, his blood pressure was 140/88.  During June 1994 treatment for an upper respiratory infection, his blood pressure was 110/80.  Otherwise his service treatment records reflect blood pressure readings of 114/52, 122/64, and 109/66 in September 1992; 128/88 in November 1992; 110/72 in August 1993; and 110/56 in January 1994.  

These in-service blood pressure readings have never satisfied the rating criteria for a diagnosis of hypertension for VA purposes.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's systolic blood pressure has never reached 160 mm while in service.  His diastolic blood pressure was only 90 mm once, at his November 1991 entrance examination.  One reading of 90 mm diastolic pressure cannot be construed as predominantly 90 mm or greater.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2015).  Therefore, chronicity is not established in service.

There is also no medical evidence showing that the Veteran had hypertension within one year of his military service.  The Veteran's VA treatment records establish diagnosis for hypertension and prescription for metoprolol at his initial visit to the Grand Rapids OPC in May 2007.  This is the earliest evidence of record for hypertension diagnosis.  In addition, at the time of his May 2007 diagnosis, the Veteran reported prior treatment for high cholesterol and anxiety through the Gerber Family Practice, but did not report treatment for hypertension there.  He further described the course of his treatment for both high cholesterol and anxiety in discussing his prior medical history, but did not endorse hypertension as a part of that medical history.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

In light of the date of onset for hypertension in May 2007, the Veteran's claim of entitlement to service connection for hypertension cannot prevail on a presumptive basis, as he was not diagnosed in service, or within one year of his August 1994 separation from service.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link a current diagnosis to the Veteran's military service.  As discussed above, the Veteran has not provided any theory of why his hypertension, diagnosed in May 2007, is related to his service in his February 2008 claim, October 2008 notice of disagreement, or December 2010 substantive appeal.  Further, the Veteran has not claimed to have had symptoms of hypertension prior to May 2007, and has not identified any source of treatment for hypertension between his August 1994 separation from service and his May 2007 diagnosis to fill in this gap.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Veteran has a current diagnosis for hypertension, and has satisfied the first part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a); neither his statements nor the service treatment records contain evidence of in-service incurrence of a disease or injury, and this claim has not satisfied the second part of the three part test for direct service connection under Shedden and 38 C.F.R. § 3.303(a).  Moreover, there is no indication, either in the form of medical evidence or lay testimony, that the Veteran's current hypertension is related to his active service.  Again, he has not argued that there is any such association in his initial claim, notice of disagreement, or substantive appeal.  Further, the VA and private treatment records reveal no indication that the Veteran's current diagnosis for hypertension may be associated with his active service.  None of this evidence provides an opinion as to the etiology of the Veteran's hypertension.  Therefore, this claim has not satisfied the third part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a).

Failing the second and third parts of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a); direct service connection for hypertension must also be denied.  38 U.S.C.A. §  5107; 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for hypertension is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for a lower back disorder is denied.  

Entitlement to service connection for weight loss is denied.  

Entitlement to service connection for a joint pain is denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

Initially, the Veteran's November 1991 entrance examination reflects pes planus at entrance into service.  Therefore, his July 2007 claim of entitlement to service connection on a direct basis becomes a claim of entitlement to service connection based on aggravation.  The November 1991 examination report describes the Veteran's pes planus as asymptomatic.  During service, he received treatment for right foot pain in September 1992.  Following service, the Grand Rapids OPC treatment records reflect July 2008 referral to podiatry for orthotics.  Therefore, remand is required to obtain an opinion regarding in-service aggravation.  

With regards to the remaining issues on appeal, the Veteran must be provided new VA examinations to address the nature and etiology of the claimed conditions.  These examinations must address the Veteran's lay statements of in-service symptomatology and post-service treatment, as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective notice in connection with his claim for service connection for GERD and chronic cough, informing him of the information and evidence that is necessary to substantiate the claim on both a direct and secondary basis.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  Contact the appropriate VA Medical Center to obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made to the Grand Rapids OPC for any records for treatment since September 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his pes planus.  The entire claims file should be made available to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent), that the Veteran's preexisting pes planus underwent a permanent increase in severity during his period of active service? 

b. If (a) is answered in the affirmative, is there clear and unmistakable evidence (obvious, manifest, undebatable) that such increase in severity was due to the natural progress of the condition?

A complete rationale must be provided for all opinions expressed, including a discussion of relevant in-service and post-service treatment and symptomatology, as well as a discussion of the medical principles that led to the conclusions reached. 

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his left sided chest pain, left shoulder disorder, left arm numbness, and left hand numbness.  The entire claims file should be made available to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to address the following:

a. Identify all clinically diagnosed disabilities of the left chest, left shoulder, left arm, and left hand.  

b. For each condition diagnosed provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disorder had its onset or is otherwise etiologically related to the Veteran's period of active service. 

A complete rationale must be provided for all opinions expressed, including a discussion of relevant in-service and post-service treatment and symptomatology, as well as a discussion of the medical principles that led to the conclusions reached.


6.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his GERD and chronic cough.  The entire claims file should be made available to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's GERD had its onset or is otherwise etiologically related to his period of active service?  In offering this opinion, the examiner is instructed to presume the Veteran sound at service entrance (i.e., preservice symptomatology may not be the sole basis of a negative opinion).  

b. Provide an opinion as to whether the Veteran's chronic cough is due to a diagnosed condition or represents a manifestation of an undiagnosed illness.  If due to a diagnosed condition, is it at least as likely as not (probability of at least 50 percent) that such condition is proximately due to or aggravated by his diagnosed GERD?  In offering this opinion, the examiner is instructed that the phrase "related to" is insufficient to address the question of aggravation. 

A complete rationale must be provided for all opinions expressed, including a discussion of relevant in-service and post-service treatment and symptomatology, as well as a discussion of the medical principles that led to the conclusions reached.

7.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The entire claims file should be made available to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  

Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's tension headaches had its onset or is otherwise etiologically related to his period of active service, specifically commenting on his lay statements that his headaches began in service.  :

A complete rationale must be provided for all opinions expressed, including a discussion of relevant in-service and post-service treatment and symptomatology, as well as a discussion of the medical principles that led to the conclusions reached.

8.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep impairment.  The entire claims file should be made available to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to address the following:
a. Is the Veteran's sleep impairment due to a clinically diagnosed condition, or does it represent a manifestation of an undiagnosed illness?  

b. If the Veteran's sleep impairment is found to be due to a clinically diagnosed condition, is it at least as likely as not (probability of at least 50 percent) that such condition had its onset or is otherwise etiologically related to his period of active service?

A complete rationale must be provided for all opinions expressed, including a discussion of relevant in-service and post-service treatment and symptomatology, as well as a discussion of the medical principles that led to the conclusions reached.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

10.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should explain the information and evidence needed to substantiate claims for service connection on a secondary basis, by including the provisions of 38 C.F.R. § 3.310.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


